Citation Nr: 1701472	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine degenerative joint disease with degenerative disc disease.

4.  Entitlement to an initial compensable evaluation for muscle contraction headaches with a migraine component.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1980 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a September 2014 rating decision by the RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge in August 2015.  A transcript of his hearing has been associated with the record.

In November 2015, the Board denied higher initial evaluations for hypertension and headaches.  The Veteran appealed the denial of a higher initial evaluation for headaches to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted the parties' Joint Motion for Remand (JMR), returning the issue to the Board for action consistent with the terms of the joint motion.  Therein, the parties agreed that the appellant had abandoned the issue of entitlement to a higher evaluation for hypertension; therefore, this issue is not in appellate status and will not be addressed by the Board.

The November 2015 Board action also remanded the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a bilateral elbow disability, as well as the issues of entitlement to higher initial evaluations for the spine and right knee disabilities.  In a January 2016 rating decision, the agency of original jurisdiction (AOJ) granted service connection for bilateral hearing loss disability, tinnitus, and epicondylitis of the right and left elbows.  As these actions constitute a full grant of the benefit sought on appeal, the Board will not address these issues herein.  The January 2016 rating decision also granted a 10 percent evaluation for the Veteran's right knee disability, effective September 1, 2010, the date following the Veteran's retirement from service.  As higher evaluations are available for disabilities of the knee, this does not constitute a full grant of the benefit sought on appeal with respect to this disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board notes that service connection for sleep apnea was denied in a September 2014 rating decision.  The Veteran has perfected his appeal with respect to this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran has perfected an appeal with respect to his claim of entitlement to service connection for sleep apnea.  In his February 2016 VA Form 9, Appeal to the Board of Veterans' Appeals, he requested a videoconference hearing before a Veterans Law Judge.  While a July 2016 VA Form 8, Certification of Appeal notes the hearing request and indicates that a video hearing was pending, the electronic record contains no correspondence from the AOJ to the Veteran or his representative indicating that such hearing was scheduled.  Accordingly, this issue is remanded to afford the Veteran the requested hearing.  

With respect to the evaluation of the Veteran's knee and low back disabilities, the Board notes that he was most recently examined in November 2015 (knees) and December 2015 (spine).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the 2015 VA examiners performed both active and passive range of motion testing of the Veteran's knees and lumbar spine; moreover, the examination report does not address weight-bearing versus nonweight-bearing testing.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.
As the examination reports do not provide all of the information specified by Correia, these claims must be remanded for new VA examinations to obtain the information necessary to properly adjudicate these claims.

As discussed above, the Board denied an initial compensable evaluation for the Veteran's headache disability in the November 2015 decision.  The Veteran appealed to the Court, and in June 2016, the parties' JMR was granted, and the matter was returned to the Board for action consistent with the JMR.  Specifically, the parties agreed that the Board erred in its failure to discuss the possible ameliorative effects of the Veteran's use of medication in denying a compensable evaluation for the headache disability.  The parties agreed that remand was warranted to allow the Board to consider the implication of Jones v. Shinseki, 26 Vet. App. 56, 61-62 (2012) (Board may not consider the effects of medication when those effects are not explicitly contemplated by the rating criteria).  In this case, the Board has determined that an additional examination is necessary to address the severity of the Veteran's service-connected headaches without considering the ameliorative effects of medication.

In light of the above discussion, the Board has determined that additional action is required on the part of the AOJ.  Accordingly, the case is REMANDED for the following:

1.  The appellant is to be scheduled for a videoconference hearing on the issue of entitlement to service connection for sleep apnea at the Muskogee, Oklahoma RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action with respect to the issue of entitlement to service connection for sleep apnea, but should return the matter to the Board for appellate review.   

2.  Schedule the Veteran for appropriate VA 
examination(s) to assess both the manifestations of the Veteran's service-connected degenerative joint disease of the right knee and thoracolumbar spine degenerative joint disease with degenerative disc disease.  The electronic record, to include a copy of this remand, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right knee and thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  Schedule the Veteran for a VA neurological examination by a clinician with appropriate expertise to determine the severity of his service-connected headaches.  The electronic record, including a copy of this remand, must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  In particular, the examiner must state whether there is any evidence of characteristic prostrating attacks, and the frequency thereof; and whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner should describe the severity of the Veteran's headache symptoms without the use of medications, and during flare-ups.  If the examiner finds that the Veteran's reported symptoms do not result in prostrating attacks of headache pain, an explanation should be provided.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

4.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims of entitlement to higher evaluations for the Veteran's right knee, spine, and headache disabilities, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




